Exhibit 10(f)

 

BANK OF AMERICA 401(k) RESTORATION PLAN   OFFICER’S CERTIFICATE        

The undersigned, an authorized officer in the Global Human Resources Group of
Bank of America Corporation (the “Company”), hereby certifies, determines and
resolves that:

Merger of Countrywide Financial Corporation Supplemental Savings and Investment
Deferred Compensation Plan. Section 5.6 of the Bank of America 401(k)
Restoration Plan (the “Restoration Plan”) provides for Schedule 5.6 to the
Restoration Plan, which sets forth the names of the plans that have merged with
and into the Restoration Plan and their respective merger dates. In accordance
with Section 5.6 of the Restoration Plan, the Global Human Resources Group has
the authority to update Schedule 5.6 from time to time in order to document
additional plan mergers and any special distribution or other rules with respect
thereto. Attached hereto as Exhibit A is an updated Schedule 5.6 which
(i) reflects the merger of the Countrywide Financial Corporation Supplemental
Savings and Investment Deferred Compensation Plan with and into the Restoration
Plan effective April 6, 2009 and (ii) specifies certain special rules with
respect to those balances.

 

Dated:  March 27, 2009     

 /s/ Mark S. Behnke

        Mark S. Behnke         Global Compensation, Benefits and         Shared
Services Executive         Bank of America Corporation   



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 5.6

 

   MERGED PLANS AS OF APRIL 1, 2009           

 

Plan Name      Date of Merger      C&S Policy Committee Supplemental Savings
Plan      December 31, 2002    C&S Key Executive Supplemental Savings Plan     
December 31, 2002    C&S/Sovran Supplemental Retirement Plan for Former Sovran
Executives (Thrift Restoration Benefits)      December 31, 2002    First &
Merchants Corporation Deferred Management Incentive Compensation Plan      March
31, 1993    Sovran Deferred Compensation Plan      March 31, 1993    NationsBank
of Texas, N.A. Profit Sharing Restoration Plan      March 31, 1993    Thrift
Plan Reserve Account Maintained Under the NationsBank Corporation and Designated
Subsidiaries Supplemental Executive Retirement Plan      March 31, 1993    Bank
South Executive Bonus Deferral Plan      July 1, 1996    Boatmen’s Bancshares,
Inc. Executive Deferred Compensation Plan      December 31, 1997    Fourth
Financial Corporation Executive Deferred Compensation Plan      December 31,
1997    NationsBank Corporation Key Employee Deferral Plan      April 1, 1998   
Deferred compensation components of the NationsBank Corporation Executive
Incentive Compensation Plan      April 1, 1998    Management Excess Savings Plan
of Barnett Banks, Inc. and its Affiliates      December 31, 1998    BankAmerica
Deferred Compensation Plan      June 30, 2000    BankAmerica Supplemental
Retirement Plan      June 30, 2000    ABN AMRO Group Supplemental Savings Plan
     April 1, 2008    Countrywide Financial Corporation Supplemental Savings and
Investment Deferred Compensation Plan      April 6, 2009   



--------------------------------------------------------------------------------

I. Special Rules Applicable to Former Participants of and Balances Merged from
the ABN AMRO Group Supplemental Savings Plan (“SSP”):

 

  (a) Special Payment Elections:  Each Participant with an account balance(s)
merged from the ABN AMRO Group Supplemental Savings Plan (“SSP Account
Balance(s)”) who was in the active service of a Participating Employer on
April 1, 2008 was given the opportunity during 2008 to make a payment election
applicable to the Participant’s SSP Account Balance(s). The Participant could
elect from among the class year payment options set forth in Section 2.8(b), and
such election was immediately effective. Notwithstanding the foregoing, such
payment election was not applicable to any amounts otherwise payable in 2008 and
did not cause any amounts to be paid in 2008 that would not otherwise be payable
in such year. In the event a Participant covered by this Schedule 5.6(I)(a)
failed to make a payment election with respect to the Participant’s SSP Account
Balance(s), the payment method shall be a lump sum payment following Termination
of Employment as set forth in Section 2.8(b). Any subsequent change to such
payment election must comply with the requirements of Section 2.8(c). Payments
pursuant to such election shall otherwise be subject to the requirements of
Section 2.8, including the default lump sum payment rules of Section 2.8(d) and
the special rules for certain “specified employees” pursuant to Section 2.8(i).
Notwithstanding the foregoing sentence, no default lump sum payment was made
pursuant to Section 2.8(d) if such payment would have caused any amounts to be
paid in 2008 that would not otherwise have been payable in such year.

 

  (b) Payment Rule Applicable to Terminated SSP Participants  The SSP Account
Balance(s) of each Participant who was not in the active service of a
Participating Employer on April 1, 2008 shall be paid to the Participant at the
time and in the form applicable to the Participant’s account balance(s) under
the SSP on March 31, 2008. Each such Participant shall not have the opportunity
to make any subsequent change to the payment election applicable to the
Participant’s SSP Account Balance(s) under the SSP on March 31, 2008 as provided
in Section 2.8(c). In all other respects, each such Participant’s rights shall
be determined under the Restoration Plan, and each such Participant shall be
subject to all of the restrictions, limitations and other terms and provisions
of the Restoration Plan, including the special rules for certain “specified
employees” pursuant to Section 2.8(i), but excluding the default lump sum
payment rules of Section 2.8(d).

 

  (c) Ongoing Restoration Plan Participation:  No former participant in the SSP
shall be eligible to otherwise participate in the Restoration Plan unless such
participant becomes eligible to participate in the Restoration Plan under
Section 2.1.



--------------------------------------------------------------------------------

II. Special Rules Applicable to Former Participants of and Balances Merged from
the Countrywide Financial Corporation Supplemental Savings and Investment
Deferred Compensation Plan (“SSIP”):

 

  (a) Payment Rule Applicable to SSIP Participants The account balance(s) merged
from the Countrywide Financial Corporation Supplemental Savings and Investment
Deferred Compensation Plan (“SSIP Account Balance(s)”) on April 6, 2009 shall be
paid to each applicable Participant at the time and in the form applicable to
the Participant’s account balance(s) under the SSIP on April 5, 2009. Each such
Participant shall not have the opportunity to make any subsequent change to the
payment election applicable to the Participant’s SSIP Account Balance(s) under
the SSIP on April 5, 2009 as provided in Section 2.8(c). In all other respects,
each such Participant’s rights shall be determined under the Restoration Plan,
and each such Participant shall be subject to all of the restrictions,
limitations and other terms and provisions of the Restoration Plan, including
the special rules for certain “specified employees” pursuant to Section 2.8(i),
but excluding the default lump sum payment rules of Section 2.8(d).

 

  (b) Ongoing Restoration Plan Participation: No former participant in the SSIP
shall be eligible to otherwise participate in the Restoration Plan unless such
participant becomes eligible to participate in the Restoration Plan under
Section 2.1.